DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 8, 9, 14, 15, 17 and 19-22 are pending in this application, Claims 21-22 are acknowledged as withdrawn, Claims 1-3, 8, 9, 14, 15, 17, 19 and 20 were examined on their merits.

The rejection of Claim 8 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. § 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 07/11/2022.

Response to Arguments

Applicant’s arguments, see Remarks, filed 07/11/2022, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8-9, 17, 19 and 20 are newly provisionally rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 2, 3, 12 and 13 of
copending Application No. 16/471,507 (reference application) in view of Yao et al. (2013). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a feed composition and feedstuff comprising said feed composition, the feed composition comprising a protease from Peptidase family S53, wherein the composition has a pH of ≥ 5, and at least one agent or buffer that is present in a concentration suitable to maintain the pH of said composition at a value of ≥ 5, and wherein the composition has increased stability and/or storage life.

This is made obvious by Claims 2, 12 and 13 of co-pending Application No. 16/471,507, which is drawn to a feed composition and feedstuff thereof comprising a Kumamolisin AS variant protease from Peptidase family S53, and which has a pH of > 5.

The ‘507 Application does not teach a composition wherein the composition further comprises at least one agent or buffer that is present in a concentration suitable to maintain the pH of said composition at a value of ≥ 5, wherein the composition has increased stability and/or storage life, and wherein the protease is present in a propeptide form, as now required by instant Claim 1;
wherein the pH is caused by protein expression as such, or by cultivation conditions or fermentation conditions, as required by instant Claim 8;
wherein the protease remains inactive at a pH of ≥ 5, as required by instant Claim 9;
or wherein the feedstuff comprises the protease in an amount from ≥ 0.0005 % to
≤ 0.5 % w/w, as required by Claim 20.

Yao et al. teaches that proteolytic enzymes are synthesized as inactive precursors or zymogens to promote folding, prevent unwanted protein degradation and provide a mechanism for regulating protein function through proteolytic activation (Pg., 10849, Column 1, Lines 1-4) and that kumamolisin belongs to a family of serine-carboxyl peptidases (sedolisins) which are present in a wide variety of organisms and are most active at low pH.  
Similar to other proteolytic enzymes, sedolisins are synthesized as inactive precursors to prevent unwanted activation and proteolysis, the inactive precursors include propeptides which may play a role in the folding of proteins as well as protecting them from being prematurely activated.  The activation cleavage of the prodomains occurs after the release of the zymogens into the acidic environment, leading to the production of active enzymes (Pg. 10849, Column 1, Lines 25-31 and Column 2, Lines 1-9).

  It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed composition comprising a kumamolisin protease of the ‘507 Application to have a pH of ≥ 5 because the claims of the ‘507 Application also teaches that the composition comprising the same protease has that pH, therefore it would be expected to have that same pH when in a feed composition.  

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed composition comprising a kumamolisin protease of the ‘507 Application to be in propeptide form because this would keep the enzyme inactivated until in an acidic environment, as taught by Yao et al. above.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prevent unwanted activation and proteolysis.  
There would have been a reasonable expectation of success because the ‘507 Application and Yao et al. all both drawn to the use of the same enzyme, kumamolisin.

It would have been further obvious to one of ordinary skill in the art before the
effective filing date on the instant invention to modify the composition of the ‘507
Application and Yao et al. of a feedstuff comprising a propeptide Kumamolisin AS variant protease from Peptidase family S53 so that the concentrations of the protease is within the claimed amounts/ranges because the determination of the optimal or workable ranges of the concentration of protease in a protease/feedstuff composition by routine experimentation and optimization of result effective variables is not inventive. In this instance, the concentration of protease in the composition will directly affect the efficacy of the composition in degrading gliadin peptides and rendering it non-immunogenic (see Wolf et al. below). Those of ordinary skill in the art before the effective filing date on the instant invention would have been motivated to make this
modification in order to obtain an effective protease/feedstuff composition which is non-
immunogenic.  There would have been a reasonable expectation of success in making
this modification because the determination of the optimal or workable ranges of
reagent components by routine experimentation was within the purview of the ordinary
artisan prior to the effective filing date on the instant invention.




With regard to the limitations of instant Claim 8 that the pH is caused by the
protein expression as such, or by the cultivation conditions or fermentation conditions
and the protease remains inactive at a pH of ≥ 5, this is a characteristic feature of the
preparation of the claimed protease/feed composition.  As the protease/feed
composition of the ‘507 Application is the same as the instant protease/feed
composition it would be expected to have the same properties, even if prepared in
another manner.  The MPEP at 2113 states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

With regard to the limitations of instant Claims 9 and 1, respectively, that the
protease remains inactive at a pH of ≥ 5 and wherein the composition has increased
stability or storage life, these are characteristic features of the claimed propeptide protease/feed composition.  As the protease feed composition of Wolf et al is the same as the instant protease/feed composition i would be expected to have the same properties. The MPEP at 2112.01 Il. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).



Claim 3 is newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 12 and 13 of copending Application No. 16/471 ,507 (reference application), in view of Yao et al. (2013) and Gupta et al. (2015), of record.

The teachings of 16/471,507 and Yao et al. were discussed above.

Neither the ‘507 Application or Yao et al. taught a feed composition further comprising a phytase, as required by Claim 3.

Gupta et al. teaches that phytic acid is the major storage form of phosphorous in
cereals, legumes, oil seeds and nuts. Phytic acid is known as a food inhibitor
which chelates micronutrient and prevents it to be bioavailable for monogastric
animals, including humans, because they lack enzyme phytase in their digestive tract
(Pg. 676, Abstract), and teaches the use of phytase as a feed pre-treatment to remove
phytic acid and increase phosphorus bioavailability and the nutritive value of feed (Pg.
680, Column 2, Lines 41-47).






It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the feed composition of the ‘507 Application and Yao et al. of propeptide S53 kumamolisin protease and feed to include a phytase as taught by Gupta et al. because this is no more than the use of a known technique (addition of phytase to a feed composition) to improve a similar product (enzyme/feed composition) in the same way (increase phosphorus bioavailability and the nutritive value of feed).  Those of ordinary skill in the art before the effective fling date of the claimed invention would have been motivated to make this modification in order to increase phosphorus bioavailability and the nutritive value of feed.  There would have been a reasonable expectation of success because both the ‘507 Application and Gupta et al. reference are drawn to the same field of endeavor, that is, enzyme and feed compositions.

Claims 14-15 are newly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 12 and 13 of copending Application No. 16/471,507 (reference application), in view of Yao et al. (2013), Wolf et al. (2015), as evidenced by Gordon et al. (2012) and Rivin et al. (2014), of record.

The teachings of 16/471,507 and Yao et al. were discussed above.

Neither the ‘507 Application or Yao et al. taught a method of activating a composition of claim 1 wherein the method comprises decreasing the pH of said composition to a value of ≤ 5, as required by Claim 14;
or wherein the decrease of the pH is at least partly accomplished by adding a
suitable agent or buffer to the composition, adding the composition to another
composition that has a more acidic pH, and/or allowing the composition to decrease its
pH by means of natural processes, as required by Claim 15.

Wolf et al. teaches a protease from the peptidase family S53, KumaMax/Kuma030 (a mutant Kumamolisin-AS comprising insertions and having
increased activity and substrate specificity as compared to the respective wildtype
kumamolisin, see Gordon et al., Pg. 20513, Abstract and Pg. 20515, Column 2, Lines 17-22) in a storage buffer comprising TRIS-HCI or HEPES at pH 7.5 (Pg. 13111,
Column 1, Lines 14-16 and 50-52);
and an animal (swine) feed composition (bread, see Riven et al., Pg. 5, Lines 2-
7), initially at a pH of 7.0, and containing the buffer sodium bicarbonate in a
concentration suitable to maintain the pH of the composition at a value of 7 (≥ 5),
then acidifying the composition by adding HCI to reduce the pH to approximately
4.5 (≤ 5) and adding the Kuma030 protease,
and simulating digestion in the digestive tract (Pg. 138110, Column 1, Lines 15-
28 and Pg. 13111, Column 2, Lines 41-53), and reading on Claims 1, 2, 14 and
15.




It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to combine the propeptide protease/feed composition of the ‘507 Application and Yao et al. with the method of Wolf et al. of activation of the S53 by decreasing the pH of the composition to ≤ 5 by addition of HCI to the composition because this is no more than the application of a known technique (simulation of animal digestion on a feed/protease composition by lowering the pH) to a known product (feed/protease composition) ready for improvement to yield predictable results.  Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this combination in order to activate the propeptide protease in the feed composition.  There would have been a reasonable expectation of success in making this modification because the ‘507 Application is drawn to a kumamolisin protease/feed composition, Yao et al. teaches that kumamolisin is synthesized as an inactive precursor to prevent unwanted activation and proteolysis, the inactive precursors include propeptides and the activation cleavage of the prodomains occurs after the release of the zymogens into an acidic environment, leading to the production of active enzymes and the Wolf reference already performs a simulation of the conditions of the digestive tract of an animal (activating S53 protease by adding HCI to achieve a pH of ≤ 5 on the S53 protease/feed composition to activate the protease.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the instant application is the earlier filed application and if the double-patenting rejection is the only rejection remaining the Examiner should withdraw the rejection and allow the earlier-filed application to issue without a Terminal Disclaimer (Remarks, Pg. 5, Lines 9-21).

This is not found to be persuasive for the reasoning that the double-patenting rejection is not the only remaining rejection in the instant application.  Therefore, the rejection remains in effect.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 14, 15, 17, 19 and 20 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Wolf et al. (2015) as evidenced by Gordon et al. (2012), both of record, in view of Yao et al. (2013) and Riven et al. (2014), of record.

Wolf et al. teaches a protease from the peptidase family S53, KumaMax/Kuma030 (a mutant Kumamolisin-AS comprising insertions and having
increased activity and substrate specificity as compared to the respective wildtype
kumamolisin, see Gordon et al., Pg. 20513, Abstract and Pg. 20515, Column 2, Lines
17-22) in a storage buffer comprising TRIS-HCI or HEPES at pH 7.5 (Pg. 13111,
Column 1, Lines 14-16 and 50-52);
said protease being capable of rapidly degrading gliadin, an immunogenic
component of dietary glucose (Pg. 138106, Abstract);
and an animal (swine) feed composition (bread, see Riven et al., Pg. 5, Lines 2- 7), initially at a pH of 7.0, and containing the buffer sodium bicarbonate in a concentration suitable to maintain the pH of the composition at a value of 7 (≥ 5),
then acidifying the composition by adding HCI to reduce the pH to approximately 4.5 (≤ 5) and adding the Kuma030 protease,
and simulating digestion in the digestive tract (Pg. 138110, Column 1, Lines 15- 28 and Pg. 13111, Column 2, Lines 41-53), and reading on Claims 1, 2, 14, 15, 17 and 19.



Wolf et al. did not teach a combined protease/feed composition or feedstuff thereof at a pH of ≥ 5 which also contains propeptide Kuma030 protease and buffer to maintain the pH of the composition at a value of ≥ 5, and wherein the composition has increased stability and/or storage life, as required by Claims 1, 17 and 19;
or wherein the feedstuff comprises the protease in an amount from ≥ 0.0005 % to ≤ 0.5 % w/w, as required by Claim 20.

Yao et al. teaches that proteolytic enzymes are synthesized as inactive precursors or zymogens to promote folding, prevent unwanted protein degradation and provide a mechanism for regulating protein function through proteolytic activation (Pg., 10849, Column 1, Lines 1-4) and that kumamolisin belong to a family of serine-carboxyl peptidases (sedolisins) which are present in a wide variety of organisms and are most active at low pH.  Similar to other proteolytic enzymes, sedolisins are synthesized as inactive precursors to prevent unwanted activation and proteolysis, the inactive precursors include propeptides which may play a role in the folding of proteins as well as protecting them from being prematurely activated.  The activation cleavage of the prodomains occurs after the release of the zymogens into the acidic environment, leading to the production of active enzymes (Pg. 10849, Column 1, Lines 25-31 and Column 2, Lines 1-9).



It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed composition comprising a kumamolisin protease of Wolf et al. to be in propeptide form because this would keep the enzyme inactivated until in an acid environment, as taught by Yao et al. above.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prevent unwanted activation and proteolysis.  There would have been a reasonable expectation of success because both Wolf et al. and Yao et al. all both drawn to the use of the same enzyme, kumamolisin.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Wolf et al. and Yao et al. which taught a feed composition without protease at a pH of ≥ 5 and a buffer to maintain the pH of the composition at a value of ≥ 5 to include/combine the propeptide Kuma030 protease in the feed composition prior to acidification because the reference indicates that it was known in the art to store the protease at a pH of greater than 5 (pH of 7.5) in an inactive state and that the protease is activated by lowering the pH to < 5 (pH of 4.5).  
Further, it is prima facie obvious to select any order of mixing ingredients or selecting any order of performing process steps in the absence of any new or unexpected results. 
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because it would eliminate the need to add the protease after acidification/activation.  

There would have been a reasonable expectation of success in making this modification because the reference teaches that the protease was known to be inactive and stable in buffered compositions at pH ≥ 5 and can be combined with a feed composition and activated at pH of ≤ 5.

It would have been further obvious to one of ordinary skill in the art before the effective filing date on the instant invention to modify the composition of Wolf et al. and Yao et al. of a feedstuff comprising a mutant, propeptide Kumamolisin AS variant protease from Peptidase family S53 so that the concentrations of the protease is within the claimed amounts/ranges because the determination of the optimal or workable ranges of the concentration of protease in a protease/feedstuff composition by routine experimentation and optimization of result effective variables is not inventive.
In this instance, the concentration of protease in the composition will directly
affect the efficacy of the composition in degrading gliadin peptides and rendering it non-
immunogenic.  Those of ordinary skill in the art before the effective filing date on the
instant invention would have been motivated to make this modification in order to obtain
an effective protease/feedstuff composition, which is non-immunogenic.  There would
have been a reasonable expectation of success in making this modification because the
determination of the optimal or workable ranges of reagent components by routine
experimentation was within the purview of the ordinary artisan prior to the effective filing
date on the instant invention.


With regard to the limitations of instant Claim 8 that the pH is caused by the
protein expression as such, or by the cultivation conditions or fermentation conditions
and the protease remains inactive at a pH of ≥ 5, this is a characteristic feature of the
preparation of the claimed protease/feed composition.  As the protease/feed
composition of the ‘507 Application is the same as the instant protease/feed
composition it would be expected to have the same properties, even if prepared in
another manner.  The MPEP at 2113 states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

With regard to the limitations of instant Claims 9 and 1, respectively, that the
protease remains inactive at a pH of ≥ 5 and wherein the composition has increased
stability or storage lie, these are characteristic features of the claimed propeptide protease/feed composition.  As the protease feed composition of Wolf et al. and Yao et al. is the same as the instant protease/feed composition it would be expected to have the same properties. The MPEP at 2112.01 Il. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments

Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 

The Applicant argues that none of the cited references alone or in combination teaches or suggests the protease is present in propeptide form or the other limitations of Claim 1 (Remarks, Pg. 7, Lines 23-27 and Pg. 8, Lines 6-13, 22-23 and 28-31 and Pg., 9, Lines 9-17 and Pg. 10, Lines 8-15 and 20-23).

This is not found to be persuasive for the reasoning provided in the above new rejections.  The Examiner notes that the new combination of Wolf et al. (2015) as evidenced by Gordon et al. (2012), both of record, in view of Yao et al. (2013) and Riven et al. (2014), of record, makes obvious the limitations of amended Claim 1.

The Applicant argues that Wolf teaches that the crystal structure obtained by Wolf of the Kuma010 enzyme is for the apo-enzyme (Remarks, Pg. 8, Lines 14-21 and 25-27).

This is not found to be persuasive for the following reason, nowhere in Applicant’s citation of the reference is it indicated that the enzyme is an apoenzyme.  
This is also impossible as an apoenzyme is inactive due to a missing non-enzyme cofactor and the reference enzyme is clearly demonstrated to be active, see Pg. 13108, Fig. 2.

The Applicant argues that all tests done by Wolf were with bread slurry at acid pH before addition of the enzyme (Remarks, Pg. 8, Lines 23-25 and Pg. 9, Lines 27-30).

This is not found to be persuasive for the following reasons, clearly Wolf teaches
that purified enzyme is stored in inactive state in storage buffer at a pH of 7.5, see Pg.
8, Lines 16-19).  The reference then teaches that a feed product (bread) was maintained at a pH of 7.0 before acidification to pH of 4.5 and addition of the protease.
Therefore, the ordinary artisan would readily comprehend that the protease enzyme
was inactive at pH ≥ 5 and active at pH of ≤ 5, whether in contact with the feed product
or not.  Therefore, it would have been obvious to those of ordinary skill in the art before
the effective filing date of the claimed invention to modify the composition of Wolf et al.
which taught a feed composition at a pH of ≥ 5 and a buffer to maintain the pH of the
composition at a value of ≥ 5 to include the Kuma030 protease in the feed composition
prior to acidification because the reference indicates that it was known to store the
protease at a pH of greater than 5 (pH of 7.5) in an inactive state and that the protease
is activated by lowering the pH to ≤ 5 (pH of 4.5).  Further, Yao et al. teaches that propeptide kumamolisin is inactive until it reaches an acidic environment.

The Applicant argues that the other cited references do not remedy the alleged deficiencies of Wolf (Remarks, Pg. 9, Lines 3-8).

This is not found to be persuasive for the reasoning provided in the above new rejections which obviate the instant invention.  The Examiner notes that Gordon and Rivin were only cited to indicate properties of the kumamolisin enzyme of Wolf and the bread slurry used by the reference, while Gupta was only cited for its relevance to the inclusion of phytase in the composition.

The Applicant argues that the ordinary artisan would recognize that proteolytic enzymes should be stored out of their active pH or in the presence of inhibitors to reduce auto-proteolysis) (Remarks, 10, Lines 4-7).

The Examiner agrees with this conclusion and notes it provides motivation for the ordinary artisan to store the feed composition comprising propeptide kumamolisin of Wolf at a pH of ≥ 5.

The Applicant argues that neither Wolf nor the other cited references teach or suggest shifting pH to activate the enzymes (Remarks, Pg. 10, Lines 19-20).



This is not found to be persuasive for the following reasons, that the parameters of the claimed protease enzyme activation and inactivation by altering pH were well-known in the art before the effective filing date of the claimed invention as well as the combination thereof with feed product while doing so. Therefore, the ordinary artisan in possession of the cited prior art would readily envisage a feed product containing a pH neutral inactive propeptide protease which would become active when exposed to acidic conditions, such as the gastrointestinal tract of a subject.

The Applicant argues that the instant Specification at Example 5 provides evidence of a feed composition comprising a protease from the S53 peptidase family present in propeptide form which has a higher thermal stability, autoproteolysis stability as well as proteolysis by other enzymes.  Applicant asserts that provision of protease in propeptide form is counterintuitive to the cited prior art because such activation will take time, reducing the time for feedstuff digestion in-vivo (Remarks, Pg. 10, Lines 24-31  and Pg. 11, Lines 1-27).

In response to Applicant's argument that provision of the protease in propeptide form has a higher thermal stability, autoproteolysis stability as well as proteolysis by other enzymes, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
  In this instance, the kumamolisin protease is known to be inactive at pH of ≥ 5 and active at pH of ≤ 5 as taught by Wolf.  The protease is also known to be synthesized in inactive propeptide form to prevent unwanted activation and proteolysis and only becomes active upon reaching an acidic environment, see Yao et al. above.  Therefore, there is nothing counterintuitive to provision of the protease in inactive propeptide form in a feedstuff so that it only becomes active upon reaching an acidic environment, the stomach or gastrointestinal tract of a subject.
 
The Applicant cites Example 5 of the Specification wherein propeptide kumamolisin  

Claim 3 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Wolf et al. (2015) as evidenced by Gordon et al. (2012), both of record, Yao et al. (2013), Riven et al. (2014), of record, and further in view of Gupta et al. (2075), of record.

Neither Wolf et al. or Yao et al. teach wherein the composition further comprises a phytase, as required by Claim 3.

Gupta et al. teaches that phytic acid is the major storage form of phosphorous in
cereals, legumes, oil seeds and nuts.  



Phytic acid is known as a food inhibitor which chelates micronutrient and prevents it to be bioavailable for monogastric animals, including humans, because they lack enzyme phytase in their digestive tract (Pg. 676, Abstract), and teaches the use of phytase as a feed pre-treatment to remove phytic acid and increase phosphorus bioavailability and the nutritive value of feed (Pg. 686, Column 2, Lines 41-47).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the composition of Wolf et al. and Yao et al. of propeptide S53 kumamolisin Protease, buffer and feed to include a phytase as taught by Gupta et al. because this is no more than the use of a known technique (addition of phytase to a feed composition) to improve a similar product (enzyme/feed composition) in the same way (increase phosphorus bioavailability and the nutritive value of feed).
Those of ordinary skill in the art before the effective fling date of the claimed invention would have been motivated to make this modification in order to increase phosphorus bioavailability and the nutritive value of feed. There would have been a reasonable expectation of success because the Wolf and Gupta references are drawn to the same field of endeavor, that is, enzyme and feed compositions.

Response to Arguments

Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 07/11/2022.  The rejection is maintained for reasons of record set forth in the new rejections above.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        07/19/2022
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653